Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment to the specification for component “210” of Figures 5-6 are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Claims 1-6, 10-25 and 27-33 are allowable, with Claims 7-9 and 26 canceled. 

Remarks/Response to Arguments
Applicant argues the 103 rejection, on pages 2-3, in view of Parekh (US 2018/0356413) in view of Wallace et al., (US 2012/0052595), stating that the prior art allegedly doesn't teach “the spent dialysate flows through the receptacle in direct contact with the receptacle in the bulk flow direction” nor teaches “the spent dialysate continues to flow along the bulk flow direction as the visual indicator is viewed through the lens”. The examiner has fully considered applicant's argument, and agrees that Parekh in view of Wallace doesn’t explicitly teach these amended limitations. See allowable subject matter below.

Allowable Subject Matter
Claims 1-6, 10-25 and 27-33
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Parekh (US 2018/0356413) in view of Wallace et al., (US 2012/0052595), while disclosing a peritoneal dialysis system with a fluid line, chemical testing device, receptacle and set of pads, lens and peritoneal dialysis machine, does not disclose or render obvious, alone or in combination with the other prior art of record, the spent dialysate flows through the receptacle in direct contact with the receptacle in the bulk flow direction, nor teaches the spent dialysate continues to flow along the bulk flow direction as the visual indicator is viewed through the lens, all as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-6, 10-18 and 31-33 depend upon Claim 1, and are therefore considered allowable.

Regarding Claim 19, the closest prior art on record, Parekh (US 2018/0356413) in view of Wallace et al., (US 2012/0052595), while disclosing a peritoneal dialysis system with a fluid line, chemical testing device, receptacle and set of pads, lens and peritoneal dialysis machine, does not disclose or render obvious, alone or in combination with the other prior art of record, the spent dialysate flows through the receptacle in direct contact with the receptacle in the bulk flow direction, nor teaches the spent dialysate continues to flow along the bulk flow direction as the visual indicator is viewed through the lens, all as claimed in the amended Claim 19. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Regarding Claim 20, the closest prior art on record, Parekh (US 2018/0356413) in view of Wallace et al., (US 2012/0052595), while disclosing a peritoneal dialysis system with a fluid line, chemical testing device, receptacle and set of pads, lens and peritoneal dialysis machine, does not disclose or render obvious, alone or in combination with the other prior art of record, the spent dialysate flows through the receptacle in direct contact with the receptacle in the bulk flow direction, nor teaches the spent dialysate continues to flow along the bulk flow direction as the visual indicator is viewed through the lens, all as claimed in the amended Claim 20. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 21-25 and 27-30 depend upon Claim 20, therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783